Citation Nr: 1332959	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-40 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE


Entitlement to service connection for migraine headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  

INTRODUCTION

The Veteran reportedly was a cadet at the United States Air Force Academy from 1995 to 1999; of record is a DD Form 214 also showing a period of active duty service from June 1999 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in February 2010.  A statement of the case was issued in September 2010, and a substantive appeal was received in October 2010.  The Veteran appeared at a Board video conference hearing in July 2012.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's migraine headaches were manifest within one year after her discharge from active service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches are met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's electronic file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The issue before the Board involves a claim of entitlement to service connection for migraine headaches.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (such as organic diseases of the nervous system, including migraine headaches) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  

Service at any time as a cadet at the United States Air Force Academy is considered active duty service.  See 38 C.F.R. § 3.6(b)(4).  

Service treatment records show the Veteran first complained of, and sought treatment for headaches while a cadet at the United States Air Force Academy.  Records show a history of headaches in January and October 1996, but there was no medical diagnosis of migraine headaches.  Additional service treatment records are silent for complaints of headaches except in association with a diagnosis of an unrelated disorder (i.e., bronchitis).  

Following separation from active duty service in July 2008, the Veteran sought treatment at the Providence VA medical center in April 2009.  On examination, it was noted that the Veteran experienced headaches.  The Veteran reported she had a history of headaches for years, but that they had become more bothersome in the last year.  The Veteran was instructed to use Excedrin migraine.  In May 2009, the Veteran underwent a VA examination.  The VA examiner diagnosed migraine headaches.  

Although the Veteran did complain of headaches on at least two occasions while a cadet at the Air Force Academy, medical personnel did not report any suspicion that the headaches the Veteran was experiencing at that time were indicative of migraines.  A long period followed without any documented headache complaints.  The Veteran has testified that the lack of medical documentation was the result of her fear that she might not be deployed if migraines were noted in her medical records.  

Regardless of whether migraines were present during service, the record does show a medical diagnosis of migraines within a year of discharge from service; that is, in April and May 2009.  As such, service connection for migraine headache disability is warranted under the one year presumption for diseases of the nervous system.   

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency, in view of the fact that the full benefits sought by the Veteran are being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letters dated in April 2009 and August 2009, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  She will have the opportunity to initiate an appeal from these "downstream" issues if she disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Service connection for migraine headache disability is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


